DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 10-11, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (NPL: Reinforcement Learning for Robust and Efficient Real-World Tracking) in view of Cehovin (NPL: Visual object tracking performance measures).

Regarding claims 1, 13, and 20, Cohen teaches a computer-implemented method comprising: 
receiving a current video frame by a user device having a plurality of installed object trackers, wherein each object tracker is configured to perform a different object tracking procedure on the current video frame (see section 4, video and tracking); 
obtaining, by the user device, one or more object tracks previously generated by one or more of the plurality of installed object trackers (see section 3.2, given a state st, we sample an action at according to a distribution, Section 3 par. 1 and 3, Since we are interested only in the flow pertaining to the target, only the area around the previous target state xt1 is used in the optical flow calculation); 
providing (i) the current video frame and (ii) the one or more object tracks previously generated by one or more of the object trackers as input to a trained policy engine that implements a reinforcement learning model to generate a particular object tracking plan (see page 2991, for training the RL tracker 750 randomly selected
 clips from the Youtube dataset were used. This policy was then used for tracking in the remainder of the Youtube dataset, Lecture dataset, and Dudek video), 
wherein the reinforcement learning model is trained to use the current video frame and the one or more object tracks to generate an object tracking plan based on a measure of accuracy and a measure of computational complexity of the object tracking plan (see section 1 par. 3; section 3 par. 1 The task of combining several independent trackers into one robust and efficient tracker can be modeled as a Markov decision process (MDP). Generally an MDP is defined as a set of states S, set of actions A, an immediate reward function R(s, a) for having executed action a in state s …; section 4 par. 1), each object tracking plan comprising data representing one or more object trackers to be performed on the current video frame (see Sec. 1 par. 3; Sec. part. 1); 
selecting, by the user device, a particular object tracking plan based on the output of the reinforcement learning model (see Fig. 1, Sec. 1 par. 3, tracker selection algorithm; Sec. 4 par. 1 ); and 
performing, by the user device, the selected object tracking plan on the current video frame to generate one or more updated object tracks for the current video frame (see Sec. 3 par. 1; Sec 3.2).
However, Cohen does not expressly teaches the predicted measure.
Cehovin teaches that Perhaps the oldest means of measuring performance, which has its roots in aeronautics, is the center prediction error. This is still a popular measure [29], [30], [31], [32], [5], [33], [34] and it measures the difference between the target’s predicted center from the tracker and the ground-truth center. The popularity of center prediction measure comes from its minimal annotation effort, i.e., only a single point per frame. The results are usually shown in a plot, as in Figure 12 (see page 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen by Cehovin for providing it measures the difference between the target’s predicted center from the tracker and the ground-truth center. The popularity of center prediction measure comes from its minimal annotation effort, i.e., only a single point per frame, as the predicted measure. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claims 2 and 14. (Original) The method of claim 1, wherein the reinforcement learning model is a value-based reinforcement model that outputs a cumulative action score for each of one or more object tracking plans based on the predicted measure of accuracy and the predicted measure of computational complexity of each of the one or more object tracking plans (see Cehovin, page 4, to make the final score more comparable across a set of sequences of different lengths, the number of correctly tracked frames is divided by the total number of frames).

Regarding claims 3 and 15. (Original) The method of claim 1, wherein the reinforcement learning model is a policy- based reinforcement model that outputs a probability for each of one or more object tracking plans or a probability for each of a set of object tracking parameters (see Cohen, Sec. 3.2).

Regarding claim 4 and 16. (Currently Amended) The method of claim 1, wherein the reinforcement learning model is trained to generate a candidate object tracking plan having at least a threshold measure of accuracy at a lowest predicted computational complexity (see Cehovin, page 4, another measure that has been used in the literature to compare trackers is tracking length [38], [34]. This measure reports the number of successfully tracked frames from tracker’s initialization to its (first) failure. A failure criterion can be a manual visual inspection (e.g. [37]), which is biased and cannot be repeated reliably even by the same person. A better approach is to automate the failure criterion, e.g., by placing a threshold  on the center or the overlap measure (see Figure 4).).

Regarding claims 5 and 17. (Currently Amended) The method of claim 1, wherein generating the particular object tracking plan from the reinforcement model and performing the particular object tracking plan on the current video frame occurs in real time.

Regarding claim 10. (Currently Amended) The method of claim 1, wherein each object tracking plan identifies one or more of a plurality of different object trackers (see Cohen, Sec. 3, While there are many ways to describe the states while performing tracking, to make learning manageable we constrain the state space to two components. First, the amount of movement sensed in the video is used to aid in selecting the most suitable tracker. This is based on the observation that different trackers perform at varying levels of accuracy depending on the amount of movement in the video).

Regarding claim 11. (Original) The method of claim 10, wherein the plurality of object trackers include a first object tracker that performs object detection and a second object tracker that performs visual tracking without performing object detection (see Cehovin, page 7, Since the goal of the experiment is not evaluation of trackers but selection of measures, the main guideline when selecting trackers for the experiment was to create a diverse set of tracking approaches that fail in different scenarios and are therefore capable of showing differences of evaluated measures on real tracking examples. We have selected a diverse set of 16 trackers, containing various detection-based trackers, holistic generative trackers, and part-based trackers).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (NPL: Reinforcement Learning for Robust and Efficient Real-World Tracking) in view of Cehovin (NPL: Visual object tracking performance measures
), and further in view of Jordan (PGPUB: 20170327138).

Regarding claim 12. (Original) The method of claim 11, the combination does not expressly teach wherein the second object tracker that performs visual tracking comprises a neural network object tracker, a correlation filter, a neural network bounding box regressor, or an optical flow-based tracker.
Jordan teaches that the track detection and infrastructure monitoring component 114 comprises a reinforcement learning component 124, or other neural network or artificial intelligence component, an object detection and location component 126, and obstruction detection component 128. In this implementation, live video data is captured by at least one camera 140 mounted in the cab of the asset 164, on the asset 164, or in the vicinity of the asset 164 (see Fig. 1, paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Jordan for providing the track detection and infrastructure monitoring component 114 comprises a reinforcement learning component 124, or other neural network or artificial intelligence component, an object detection and location component 126, and obstruction detection component 128, as wherein the second object tracker that performs visual tracking comprises a neural network object tracker. Therefore, combining the elements from prior arts according to known methods and technique, such as neural network or artificial intelligence component, would yield predictable results.


Allowable Subject Matter
Claims 6-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667